Exhibit 10.47.B
EXECUTION COPY
     
 
PLEDGE AGREEMENT
(MLCS/TEI)
from
MUNIMAE TEI HOLDINGS, LLC
as Pledgor
to
MERRILL LYNCH CAPITAL SERVICES, INC.
Dated March 6, 2008
     
 



 



--------------------------------------------------------------------------------



 



         
Section 1.  Grant of Security
    2  
 
       
Section 2.  Security for Obligations
    2  
 
       
Section 3.  Pledgor Remains Liable
    2  
 
       
Section 4.  Delivery and Control of Security Collateral
    3  
 
       
Section 5.  Representations and Warranties
    3  
 
       
Section 6.  Further Assurances
    5  
 
       
Section 7.  Post-Closing Changes
    5  
 
       
Section 8.  Voting Rights; Dividends; Etc.
    6  
 
       
Section 9.  Transfers and Other Liens; Additional Shares
    7  
 
       
Section 10.  MLCS Appointed Attorney-in-Fact
    7  
 
       
Section 11.  MLCS May Perform
    8  
 
       
Section 12.  MLCS Duties
    8  
 
       
Section 13.  Remedies
    8  
 
       
Section 14.  Indemnity and Expenses
    10  
 
       
Section 15.  Amendments; Waivers, Etc.
    11  
 
       
Section 16.  Notices, Etc.
    11  
 
       
Section 17.  Continuing Security Interest; Assignments
    11  
 
       
Section 18.  Release; Termination
    11  
 
       
Section 19.  Execution in Counterparts
    12  
 
       
Section 20.  Governing Law
    12  
 
       
SCHEDULES I    LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION,
JURISDICTION OF ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION NUMBER
       
 
       
SCHEDULE II    PLEDGED EQUITY
       
 
       
SCHEDULE III   CHANGES IN NAME, LOCATION, ETC.
       

 



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT
     THIS PLEDGE AGREEMENT dated March 6, 2008 is made by MUNIMAE TEI HOLDINGS,
LLC, a Maryland limited liability company (the “Pledgor”), to and for the
benefit of MERRILL LYNCH CAPITAL SERVICES, INC. (“MLCS”).
PRELIMINARY STATEMENTS.
     A. MLCS and the Pledgor entered into that certain ISDA Master Agreement,
dated as of December 5, 2003 (as amended, restated and/or supplemented from time
to time, the “Master Agreement”), together with the (a) Multicurrency-Cross
Border Schedule to the Master Agreement, dated as of December 5, 2003 (as
amended, restated and/or supplemented from time to time, the “Cross Border
Schedule”), (b) Credit Support Annex to the Master Agreement, dated as of
December 5, 2003 (as amended, restated and/or supplemented from time to time,
the “Support Annex”), and (c) various Confirmations thereunder (all
Confirmations issued thereunder from time to time, amended, restated and/or
supplemented from time to time, the “Confirmation Letters”) (collectively, all
as amended, restated and/or supplemented from time to time, including by the
execution of additional Confirmation Letters, the “Swap Agreement”);
     B. The Pledgor is entering into this Agreement in order to grant to MLCS a
security interest in the Collateral (as hereinafter defined) as security for its
obligations under the Swap Agreement.
     C. The Pledgor is also entering into other related pledge agreements (the
“Related Pledge Agreements”) in order to grant to MLCS a security interest in
the Collateral (as defined thereunder) as security for its obligations relating
to the following related agreements, together with all related schedules,
annexes and confirmation letters, and other agreements, as applicable: (i) that
certain ISDA Master Agreement, dated as of April 28, 1997, by and between MLCS
and Municipal Mortgage & Equity, LLC, (ii) that certain ISDA Master Agreement,
dated as of June 14, 2004, by and between MLCS and MMA Financial Holdings, Inc.,
(iii) that certain ISDA Master Agreement dated as of February 1, 2007, by and
between MLCS and MMA Realty Capital, LLC, and (iv) that certain Fourth Amended
and Restated Pledge and Security Agreement dated July 11, 2005, by and among
MLCS, Merrill, Lynch, Pierce, Fenner & Smith Incorporated, the Pledgor,
Municipal Mortgage & Equity, LLC and U.S. Bank Trust National Association (as
amended, restated and/or supplemented from time to time, the “Related Swap
Agreements”).
     D. The Pledgor is the owner of the shares of stock or other equity
interests (the “Initial Pledged Equity”) set forth opposite the Pledgor’s name
on and as otherwise described in Schedule II hereto and issued by the issuer
named therein.
     E. Terms defined in the Swap Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Swap Agreement. Further,
unless otherwise defined in this Agreement or in the Swap Agreement, terms
defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9. “UCC” means the
Uniform Commercial Code as in effect, from time to time, in the State of
New York; provided that, if perfection or the effect of perfection or
nonperfection or

 



--------------------------------------------------------------------------------



 



the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or nonperfection or priority.
     NOW, THEREFORE, for good and valuable consideration, the sufficiency of
which is hereby acknowledged, the Pledgor hereby agrees with MLCS as follows:
     Section 1. Grant of Security. The Pledgor hereby grants to MLCS a security
interest in the Pledgor’s right, title and interest in and to the following, in
each case, as to each type of property described below, whether now owned or
hereafter acquired by the Pledgor, wherever located, and whether now or
hereafter existing or arising (collectively, the “Collateral”):
     (a) the following (the “Security Collateral”):
     (i) the Initial Pledged Equity and the certificates, if any, representing
the Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all subscription warrants, rights or options issued thereon
or with respect thereto;
     (ii) all additional shares of stock and other equity interests of or in any
issuer of the Initial Pledged Equity or any successor entity from time to time
acquired by the Pledgor in any manner in connection with the Initial Pledged
Equity (such shares and other equity interests, together with the Initial
Pledged Equity, being the “Pledged Equity”), and the certificates, if any,
representing such additional shares or other equity interests, and all
dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares or other equity
interests and all subscription warrants, rights or options issued thereon or
with respect thereto;
     (b) all proceeds of, collateral for and supporting obligations relating to,
any and all of the Collateral (including, without limitation, proceeds,
collateral and supporting obligations that constitute property of the types
described in clause (a) of this Section 1 and this clause (b)) and, to the
extent not otherwise included, all (A) payments under insurance, or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral and (B) cash proceeds.
     Section 2. Security for Obligations. This Agreement secures the payment of
all obligations of the Pledgor now or hereafter existing under the Swap
Documents (as defined in Section 3 hereof), whether direct or indirect, absolute
or contingent, and whether for principal, reimbursement obligations, interest,
fees, premiums, penalties, indemnifications, contract causes of action, costs,
expenses or otherwise (all such obligations being the “Secured Obligations”).
     Section 3. Pledgor Remains Liable. Anything herein to the contrary
notwithstanding, (a) the Pledgor shall remain liable under any contracts and
agreements included in the Collateral

2



--------------------------------------------------------------------------------



 



to the extent set forth therein and to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by MLCS of any of the rights hereunder shall not release the
Pledgor from any of its duties or obligations under any contracts and agreements
included in the Collateral and (c) MLCS shall not have any obligation or
liability under any contracts and agreements included in the Collateral by
reason of this Agreement or any other documents evidencing or securing the Swap
Agreement (the “Swap Documents”), nor shall MLCS be obligated to perform any of
the obligations or duties of the Pledgor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.
     Section 4. Delivery and Control of Security Collateral.
     (a) All certificates or instruments representing or evidencing Security
Collateral shall be delivered to and held by or on behalf of MLCS pursuant
hereto and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to MLCS. MLCS shall have the right, at any
time in its discretion and without notice to the Pledgor, to transfer to or to
register in the name of MLCS or any of its nominees any or all of the
Collateral, subject only to the revocable rights of the Pledgor specified in
Section 8(a). In addition, upon the occurrence and during the continuance of an
Event of Default, with respect to Pledgor or any Credit Support Provider of the
Pledgor, under Section 5(a) of the Master Agreement (in each case, a “Specified
Event of Default”), MLCS shall have the right at any time to exchange
certificates or instruments representing or evidencing Security Collateral for
certificates or instruments of smaller or larger denominations.
     (b) With respect to any Security Collateral in which the Pledgor has any
right, title or interest and that constitutes an uncertificated security, the
Pledgor will cause the issuer thereof either (i) to register MLCS as the
registered owner of such security subject, however, to this Agreement, or
(ii) to agree in an authenticated record with the Pledgor and MLCS that such
issuer will comply with instructions with respect to such security originated by
MLCS without further consent of the Pledgor, such authenticated record to be in
form and substance satisfactory to MLCS. With respect to any Pledged Equity in
which the Pledgor has any right, title or interest and that is not an
uncertificated security, the Pledgor will notify each such issuer of Pledged
Equity that such Pledged Equity is subject to the security interest granted
hereunder.
     Section 5. Representations and Warranties. The Pledgor represents and
warrants as follows:
     (a) The Pledgor’s exact legal name, as defined in Section 9-503(a) of the
UCC, is correctly set forth in Schedule I hereto. The Pledgor has no other trade
names. The Pledgor is located (within the meaning of Section 9-307 of the UCC)
and has its chief executive office in the state or jurisdiction set forth in
Schedule I hereto. The information set forth in Schedule I hereto with respect
to the Pledgor is true and accurate in all respects. The Pledgor has not, in the
past five years, changed its name, location, chief executive office, type of
organization, jurisdiction of organization or organizational

3



--------------------------------------------------------------------------------



 



identification number from those set forth in Schedule I hereto except as
disclosed in Schedule III hereto.
     (b) All Security Collateral consisting of certificated securities has been
delivered to MLCS.
     (c) The Pledgor is the legal and beneficial owner of the Collateral of the
Pledgor free and clear of any lien, claim, option or right of others, except for
the security interest created under this Agreement. No effective financing
statement or other instrument similar in effect covering all or any part of such
Collateral or listing the Pledgor or any trade name of the Pledgor as debtor is
on file in any recording office, except such as may have been filed in favor of
MLCS relating to the Swap Documents.
     (d) The Pledged Equity pledged by the Pledgor hereunder has been duly
authorized and validly issued and is fully paid and nonassessable. With respect
to any Pledged Equity that is an uncertificated security, the Pledgor has caused
the issuer thereof either (i) to register MLCS as the registered owner of such
security subject, however, to this Agreement, or (ii) to agree in an
authenticated record with the Pledgor and MLCS that such issuer will comply with
instructions with respect to such security originated by MLCS without further
consent of the Pledgor.
     (e) The Initial Pledged Equity pledged by the Pledgor constitutes the
percentage of the issued and outstanding equity interests of the issuers thereof
indicated on Schedule II hereto.
     (f) All filings and other actions (including, without limitation, actions
necessary to obtain control of the Collateral as provided in Section 9-106 of
the UCC) necessary to perfect the security interest in the Collateral of the
Pledgor created under this Agreement have been duly made or taken, or delivered
to MLCS or its agent for filing, and are in full force and effect, and this
Agreement creates in favor of MLCS a valid and, together with such filings and
other actions, a perfected first priority security interest in the Collateral of
the Pledgor, securing the payment of the Secured Obligations.
     (g) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for (i) the grant by the Pledgor of the security interest
granted hereunder or for the execution, delivery or performance of this
Agreement by the Pledgor, (ii) the perfection or maintenance of the security
interest created hereunder (including the first priority nature of such security
interest), except for the filing of financing and continuation statements under
the UCC, which financing statements have been duly filed and are in full force
and effect, or delivered to MLCS or its agent for filing, and the actions
described in Section 4 with respect to the Collateral, which actions have been
taken and are in full force and effect, or (iii) the exercise by MLCS of its
voting or other rights provided for in this Agreement or the remedies in respect
of the Collateral pursuant to this Agreement, except as may be required in
connection with the disposition of any portion of the Security Collateral by
laws affecting the offering and sale of securities generally.

4



--------------------------------------------------------------------------------



 



     Section 6. Further Assurances.
     (a) The Pledgor agrees that from time to time, at the expense of the
Pledgor, the Pledgor will promptly execute and deliver, or otherwise
authenticate, all further instruments and documents, and take all further action
that may be necessary or desirable, or that MLCS may request, in order to
perfect and protect any pledge or security interest granted or purported to be
granted by the Pledgor hereunder or to enable MLCS to exercise and enforce its
rights and remedies hereunder with respect to any Collateral of the Pledgor.
Without limiting the generality of the foregoing, the Pledgor will promptly with
respect to Collateral of the Pledgor: (i) if any such Collateral shall be
evidenced by a promissory note or other instrument, deliver and pledge to MLCS
hereunder such note or instrument duly indorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
MLCS; (ii) execute or authenticate and file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as MLCS may request, in order to perfect and
preserve the security interest granted or purported to be granted by the Pledgor
hereunder; (iii) deliver and pledge to MLCS certificates representing any
Collateral that constitutes certificated securities, accompanied by undated
stock or bond powers executed in blank; (iv) take all action necessary to ensure
that MLCS has control of Collateral consisting of investment property as
provided in Section 9-106 of the UCC; and (v) deliver to MLCS evidence that all
other action that MLCS may deem reasonably necessary or desirable in order to
perfect and protect the security interest created by the Pledgor under this
Agreement has been taken.
     (b) The Pledgor hereby authorizes MLCS to file one or more financing or
continuation statements, and amendments thereto, in each case without the
signature of the Pledgor, and regardless of whether any particular asset
described in such financing statements falls within the scope of the UCC. A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law. The Pledgor ratifies its authorization for
MLCS to have filed such financing statements, continuation statements or
amendments filed prior to the date hereof.
     (c) The Pledgor will furnish to MLCS from time to time statements and
schedules further identifying and describing the Collateral of the Pledgor and
such other reports in connection with such Collateral as MLCS may reasonably
request, all in reasonable detail.
     Section 7. Post-Closing Changes. The Pledgor will not change its name, type
of organization, jurisdiction of organization, organizational identification
number or location from those set forth in Section 5(a) of this Agreement
without first giving at least 10 Business Days’ prior written notice to MLCS and
taking all action required by MLCS for the purpose of perfecting or protecting
the security interest granted by this Agreement. The Pledgor will not become
bound by a security agreement covering the Collateral authenticated by another
person or entity (“Person”) (determined as provided in Section 9-203(d) of the
UCC) without giving MLCS 30 days’ prior written notice thereof and taking all
action required by MLCS to ensure that the perfection and first priority nature
of MLCS’s security interest in the Collateral will be

5



--------------------------------------------------------------------------------



 



maintained. The Pledgor will hold and preserve its records relating to the
Collateral, and will permit representatives of MLCS at any time during normal
business hours to inspect and make abstracts from such records and other
documents. If the Pledgor does not have an organizational identification number
and later obtains one, it will forthwith notify MLCS of such organizational
identification number.
     Section 8. Voting Rights; Dividends; Etc. (a) So long as no Specified Event
of Default shall have occurred and be continuing:
     (i) The Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral of the Pledgor or any part
thereof for any purpose; provided, however, that the Pledgor will not exercise
or refrain from exercising any such right if such action would have a material
adverse effect on the value of the Collateral or any part thereof.
     (ii) The Pledgor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Collateral of
the Pledgor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Swap Documents; provided, however, that any and
all:
     (A) dividends, interest and other distributions paid or payable other than
in cash in respect of, and instruments and other property received, receivable
or otherwise distributed in respect of, or in exchange for, any Collateral,
     (B) dividends and other distributions paid or payable in cash in respect of
any Collateral in connection with a partial or total liquidation or dissolution
or in connection with a reduction of capital, capital surplus or paid-in-surplus
and
     (C) cash paid, payable or otherwise distributed in respect of principal of,
or in redemption of, or in exchange for, any Collateral
shall be, and shall be forthwith delivered to MLCS to hold as, Collateral and
shall, if received by the Pledgor, be received in trust for the benefit of MLCS,
be segregated from the other property or funds of the Pledgor and be forthwith
delivered to MLCS as Collateral in the same form as so received (with any
necessary indorsement).
     (iii) MLCS will execute and deliver (or cause to be executed and delivered)
to the Pledgor all such proxies and other instruments as the Pledgor may
reasonably request for the purpose of enabling the Pledgor to exercise the
voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.
     (b) Upon the occurrence and during the continuance of a Specified Event of
Default:
     (i) All rights of the Pledgor (x) to exercise or refrain from exercising
the voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 8(a)(i) shall, upon notice to the Pledgor by MLCS,
cease and (y) to receive the

6



--------------------------------------------------------------------------------



 



dividends, interest and other distributions that it would otherwise be
authorized to receive and retain pursuant to Section 8(a)(ii) shall
automatically cease, and all such rights shall thereupon become vested in MLCS,
which shall thereupon have the sole right to exercise or refrain from exercising
such voting and other consensual rights and to receive and hold as Collateral
such dividends, interest and other distributions.
     (ii) All dividends, interest and other distributions that are received by
the Pledgor contrary to the provisions of paragraph (i) of this Section 8(b)
shall be received in trust for the benefit of MLCS, shall be segregated from
other funds of the Pledgor and shall be forthwith paid over to MLCS as
Collateral in the same form as so received (with any necessary indorsement).
     Section 9. Transfers and Other Liens; Additional Shares.
     (a) The Pledgor agrees that it will not, without the prior written consent
of MLCS, (i) sell, assign or otherwise dispose of, or grant any option with
respect to, any of the Collateral, other than sales, assignments and other
dispositions of Collateral, and options relating to Collateral, permitted under
the terms of the Swap Documents, or (ii) create or suffer to exist any lien upon
or with respect to any of the Collateral of the Pledgor except for the pledge,
assignment and security interest created under this Agreement.
     (b) The Pledgor agrees that, except as otherwise agreed to by MLCS, it will
(i) cause each issuer of the Pledged Equity pledged by the Pledgor not to issue
any equity interests or other securities in addition to or in substitution for
the Pledged Equity issued by such issuer, except to the Pledgor to be pledged
hereunder (except that MuniMae TE Bond Subsidiary, LLC shall be permitted to
issue preferred shares in substitution for or in addition to the preferred
shares issued and outstanding on the date hereof to holders other than the
Pledgor), and (ii) pledge hereunder, immediately upon its acquisition (directly
or indirectly) thereof, any and all additional stock and other equity interests
of each issuer of the Pledged Equity.
     Section 10. MLCS Appointed Attorney-in-Fact. The Pledgor hereby irrevocably
appoints MLCS the Pledgor’s attorney-in-fact, with full authority in the place
and stead of the Pledgor and in the name of the Pledgor or otherwise, from time
to time upon the occurrence and during the continuance of a Specified Event of
Default in MLCS’s discretion, to take any action and to execute any instrument
that MLCS may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation:
     (a) to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,
     (b) to receive, indorse and collect any drafts or other instruments or
documents in connection with clause (a) above, and
     (c) to file any claims or take any action or institute any proceedings that
MLCS may deem necessary or desirable for the collection of any of the Collateral
or

7



--------------------------------------------------------------------------------



 



otherwise to enforce compliance with the rights of MLCS with respect to any of
the Collateral.
     Section 11. MLCS May Perform. If the Pledgor fails to perform any agreement
contained herein, MLCS may, as MLCS deems necessary to protect the security
interest granted hereunder in the Collateral or to protect the value thereof,
but without any obligation to do so and without notice, itself perform, or cause
performance of, such agreement, and the expenses of MLCS incurred in connection
therewith shall be payable by the Pledgor under Section 14.
     Section 12. MLCS Duties.
     (a) The powers conferred on MLCS hereunder are solely to protect MLCS’
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, MLCS shall have no
duty as to any Collateral, as to ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Collateral, whether or not MLCS is deemed to have knowledge of such matters,
or as to the taking of any necessary steps to preserve rights against any
parties or any other rights pertaining to any Collateral. MLCS shall be deemed
to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which it accords its own property.
     (b) Anything contained herein to the contrary notwithstanding, MLCS may
from time to time, when MLCS deems it to be necessary, appoint one or more
collateral agents (each a “Collateral Agent”) for MLCS hereunder with respect to
all or any part of the Collateral, which Collateral Agent shall be selected with
reasonable care. In the event that MLCS so appoints any Collateral Agent with
respect to any Collateral, (i) the assignment and pledge of such Collateral and
the security interest granted in such Collateral by the Pledgor hereunder shall
be deemed for purposes of this Agreement to have been made to such Collateral
Agent, in addition to MLCS, as security for the Secured Obligations of the
Pledgor, (ii) such Collateral Agent shall automatically be vested, in addition
to MLCS, with all rights, powers, privileges, interests and remedies of MLCS
hereunder with respect to such Collateral, and (iii) the term “MLCS,” when used
herein in relation to any rights, powers, privileges, interests and remedies of
MLCS with respect to such Collateral, shall include such Collateral Agent;
provided, however, that no such Collateral Agent shall be authorized to take any
action with respect to any such Collateral unless and except to the extent
expressly authorized in writing by MLCS.
     Section 13. Remedies. If a Specified Event of Default shall have occurred
and be continuing:
     (a) MLCS may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party upon default under the UCC (whether or
not the UCC applies to the affected Collateral) and also may: (i) without notice
except as specified below, sell the Collateral or any part thereof in one or
more parcels at public or private sale, at any of

8



--------------------------------------------------------------------------------



 



MLCS’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as MLCS may deem commercially reasonable; and
(ii) exercise any and all rights and remedies of the Pledgor under or in
connection with the Collateral, or otherwise in respect of the Collateral,
including, without limitation, any and all rights of the Pledgor to demand or
otherwise require payment of any amount under, or performance of any provision
of, the Collateral, and exercise all other rights and remedies with respect to
the Collateral, including, without limitation, those set forth in Section 9-607
of the UCC. The Pledgor agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to the Pledgor of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. MLCS shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. MLCS may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.
     (b) Any cash held by or on behalf of MLCS and all cash proceeds received by
or on behalf of MLCS in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral may, in the discretion of
MLCS, be held by MLCS as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to MLCS pursuant to Section 14) in
whole or in part by MLCS against, all or any part of the Secured Obligations, in
the following manner:
     (i) first, paid to MLCS for any amounts then owing to MLCS pursuant to the
Swap Documents; and
     (ii) second, any surplus of such cash or cash proceeds held by or on the
behalf of MLCS and remaining after payment in full of all the Secured
Obligations shall be paid over to the Pledgor or to whomsoever may be lawfully
entitled to receive such surplus; provided that if the Pledgor has any other
past due payment obligations owing to MLCS under the Related Swap Agreements,
MLCS shall be entitled to apply such surplus to such payment obligations before
releasing such surplus to Pledgor.
     (c) All payments received by the Pledgor under or in connection with the
Collateral shall be received in trust for the benefit of MLCS, shall be
segregated from other funds of the Pledgor and shall be forthwith paid over to
MLCS in the same form as so received (with any necessary indorsement).
     (d) If MLCS shall determine to exercise its right to sell all or any of the
Security Collateral of the Pledgor pursuant to this Section 13, the Pledgor
agrees that, upon request of MLCS, the Pledgor will, at its own expense:
     (i) execute and deliver, and cause each issuer of such Security Collateral
contemplated to be sold and the directors and officers thereof to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts and things, as may be necessary or, in the opinion of

9



--------------------------------------------------------------------------------



 



MLCS, advisable to register such Security Collateral under the provisions of the
Securities Act of 1933 (as amended from time to time, the “Securities Act”), to
cause the registration statement relating thereto to become effective and to
remain effective for such period as prospectuses are required by law to be
furnished and to make all amendments and supplements thereto and to the related
prospectus that, in the opinion of MLCS, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto;
     (ii) use its best efforts to qualify the Security Collateral under the
state securities or “Blue Sky” laws and to obtain all necessary governmental
approvals for the sale of such Security Collateral, as requested by MLCS;
     (iii) cause each such issuer of such Security Collateral to make available
to its security holders, as soon as practicable, an earnings statement that will
satisfy the provisions of Section 11(a) of the Securities Act;
     (iv) provide MLCS with such other information and projections as may be
necessary or, in the opinion of MLCS, advisable to enable MLCS to effect the
sale of such Security Collateral; and
     (v) do or cause to be done all such other acts and things as may be
necessary to make such sale of such Security Collateral or any part thereof
valid and binding and in compliance with applicable law.
     (e) MLCS is authorized, in connection with any sale of the Security
Collateral pursuant to this Section 13, to deliver or otherwise disclose to any
prospective purchaser of the Security Collateral: (i) any registration statement
or prospectus, and all supplements and amendments thereto, prepared pursuant to
subsection (d)(i) above; (ii) any information and projections provided to it
pursuant to subsection (d)(iv) above; and (iii) any other information in its
possession relating to such Security Collateral.
     (f) MLCS may, without notice to the Pledgor except as required by law and
at any time or from time to time, charge, set-off and otherwise apply all or any
part of the Secured Obligations against any funds held in any deposit account of
the Pledgor.
     Section 14. Indemnity and Expenses.
     (a) The Pledgor agrees to indemnify, defend and save and hold harmless MLCS
and each of its Affiliates and its respective officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against, and shall
pay on demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or resulting from this Agreement
(including, without limitation, enforcement of this Agreement), except to the
extent such claim, damage, loss, liability or expense is found in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct.

10



--------------------------------------------------------------------------------



 



     (b) The Pledgor will upon demand pay to MLCS the amount of any and all
reasonable expenses, including, without limitation, the reasonable fees and
expenses of its counsel and of any experts and agents, that MLCS may incur in
connection with (i) the administration of this Agreement, (ii) the custody or
preservation, or the sale of, collection from or other realization upon, any of
the Collateral of the Pledgor, (iii) the exercise or enforcement of any of the
rights of MLCS hereunder or (iv) the failure by the Pledgor to perform or
observe any of the provisions hereof.
     Section 15. Amendments; Waivers, Etc. No amendment or waiver of any
provision of this Agreement, and no consent to any departure by the Pledgor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by MLCS, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No failure
on the part of MLCS to exercise, and no delay in exercising any right hereunder,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.
     Section 16. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telecopier communication) and mailed,
telecopied or otherwise delivered to the applicable parties at the addresses set
forth in the Swap Agreement; or at such other address as shall be designated by
such party in a written notice to the other parties. All such notices and other
communications shall, when mailed, telecopied or otherwise, be effective three
Business Days after when deposited in the mails, or when actually received, if
telecopied or otherwise delivered (or confirmed by a signed receipt),
respectively, addressed as aforesaid; except that notices and other
communications to MLCS shall not be effective until received by MLCS. Delivery
by telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or Schedule hereto shall be effective as delivery of
an original executed counterpart thereof.
     Section 17. Continuing Security Interest; Assignments. This Agreement shall
create a continuing security interest in the Collateral and shall (a) remain in
full force and effect until (i) the termination of all Confirmation Letters and
the payment in full of all of the Pledgor’s obligations with respect thereto
under the Swap Documents or (ii) the release of the security interest is
permitted pursuant to the terms of the Amendment to Swap Documents, dated as of
March 6, 2008, by and between the Pledgor and MLCS (the “Amendment to Swap
Documents”), and (b) be binding upon the Pledgor, its successors and assigns.
All of the rights of MLCS hereunder shall be assignable without the consent of
the Maker to any person or entity that has assumed the obligations of MLCS with
respect to the Confirmation Letters as permitted by the Swap Documents.
     Section 18. Release; Termination.
     (a) Upon any sale, transfer or other disposition of any item of Collateral
of the Pledgor in accordance with the terms of the Swap Documents at the
direction of or with the consent of MLCS, MLCS will, at the Pledgor’s expense,
execute and deliver to the Pledgor such documents as the Pledgor shall
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted hereby; provided, however, that (i) at
the time of such request and such release no Specified

11



--------------------------------------------------------------------------------



 



Event of Default shall have occurred and be continuing, and (ii) the Pledgor
shall have delivered to MLCS, at least ten Business Days prior to the date of
the proposed release, a written request for release describing the item of
Collateral and the terms of the sale, transfer or other disposition in
reasonable detail, including, without limitation, the price thereof and any
expenses in connection therewith, together with a form of release for execution
by MLCS and a certificate of the Pledgor to the effect that the transaction is
in compliance with the Swap Documents and as to such other matters as MLCS may
request. Notwithstanding the foregoing, MLCS shall release its security interest
as required to do so pursuant to the terms of the Amendment to Swap Documents.
Promptly, upon any such termination, all rights to the Collateral shall revert
to the Pledgor and MLCS shall, at the Pledgor’s expense, (i) return to Pledgor
all certificates representing the Pledged Equity along with any related
endorsements, and (ii) execute and deliver to the Pledgor such documents and
take such actions as the Pledgor shall reasonably request to evidence such
termination to effect the release of its security interests hereunder.
     (b) Upon the complete termination of all Confirmation Letters and the
payment in full of the Pledgor’s obligations with respect thereto under the Swap
Documents or a release of the security interest pursuant to the terms of the
Amendment to Swap Documents, the pledge and security interest granted hereby
shall terminate and all rights to the Collateral shall revert to the Pledgor.
Promptly, upon any such termination, MLCS shall, at the Pledgor’s expense,
(i) return to Pledgor all certificates representing the Pledged Equity along
with any related endorsements, and (ii) execute and deliver to the Pledgor such
documents and take such actions as the Pledgor shall reasonably request to
evidence such termination to effect the release of its security interests
hereunder.
     Section 19. Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.
     Section 20. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

                  MUNIMAE TEI HOLDINGS, LLC    
 
           
 
  By        
 
  Name  
 
   
 
  Title  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



[Signature page to Pledge Agreement]

                  MERRILL LYNCH CAPITAL SERVICES, INC.    
 
           
 
  By        
 
  Name  
 
   
 
  Title  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO THE
SECURITY AGREEMENT
LOCATION, CHIEF EXECUTIVE OFFICE,
TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION
AND ORGANIZATIONAL IDENTIFICATION NUMBER

                          Location (per   Chief                 Section 9-307 of
  Executive   Type of   Jurisdiction   Organizational Pledgor   the UCC)  
Office   Organization   of Organization   I.D. No.
MuniMae TEI
Holdings, LLC
  Maryland   621 East Pratt
Street, 3rd floor,
Baltimore, MD
21202   LLC   Maryland   W05207691

 



--------------------------------------------------------------------------------



 



SCHEDULE II TO THE
SECURITY AGREEMENT
PLEDGED EQUITY

                                                                  Percentage    
    Type of                       of         Equity       Certificate   Number
of   Outstanding Pledgor   Issuer   Interests   Par Value   No(s)   Shares  
Shares
MuniMae TEI
Holdings, LLC
  MuniMae TE Bond
Subsidiary, LLC   Common LLC Interests   N/A     009       1,000     9.90% of
Common Shares (as defined in the Operating Agreement of the Issuer)

 



--------------------------------------------------------------------------------



 



SCHEDULE III TO THE
SECURITY AGREEMENT
CHANGES IN NAME, LOCATION, ETC.
     Changes in the Pledgor’s Name (including new pledgor with a new name and
names associated with all predecessors in interest of the Pledgor): None.
     Changes in the Pledgor’s Location: None
Changes in the Pledgor’s Chief Executive Office: until 10/24/2003, the Pledgor’s
Chief Executive office was located at: Suite 500, N. Charles Street, Baltimore,
MD 21201
     Changes in the Type of Organization: None
     Changes in the Jurisdiction of Organization: None
     Changes in the Organizational Identification Number: None

 